The appellant was convicted after trial before a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, of the crime of violating the provisions of subdivision 5-a of section 70 of the Vehicle and Traffic Law, and fined twenty-five dollars, and her license revoked. The appellant stopped her car at the time of the accident, but did not exhibit an operator’s license. She was not a licensed operator at the time. She did not give *838her name and address before leaving; it was procured by a police officer from her uncle. Judgment unanimously affirmed. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.